Memorandum opinion issued January 9, 2003







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01120-CV
____________

IN RE JEFFERY LIVESAY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator, Jeffery Livesay, filed a petition for writ of mandamus and an
emergency motion to stay underlying proceedings complaining of the trial court's (1)
October 18, 2002 order denying his motion to stay proceedings and compel
arbitration. 	By order dated October 23, 2002, this Court temporarily stayed the trial
and requested the respondent and/or the real party in interest, Wellogix, Inc., to file
a responsive brief to the petition for writ of mandamus.  
	On December 11, 2002, the clerk of this Court received correspondence signed
by the attorneys for all parties advising that the parties were in the process of
finalizing a settlement and requesting that this Court take no action on the petition. 
On December 20, 2002, the clerk of this Court received from the attorney for the real
party in interest a proposed order dismissing this original proceeding because the
parties have settled their disputes.  That proposed order was accompanied by a
photocopy of a joint motion to dismiss file-stamped by the district clerk on December
20, 2002, and a photocopy an order of dismissal signed by the trial court that same
day.  More than 10 days have elapsed, and no objection has been filed.  No opinion
has issued in this original proceeding.  
	Ordinarily, we will dismiss an original proceeding upon the filing by relator of
a motion to dismiss with the clerk of this Court.  See Tex. R. App. P. 42.1(a).  No such
motion has been filed with this Court.  However, the existence of an actual
controversy is essential to our exercise of jurisdiction.  See Hallmark Personnel of
Texas, Inc. v. Franks, 562 S.W.2d 933, 935 (Tex. App.Houston [1st Dist.] 1978,
no writ).  If there is no longer a controversy between the parties, we no longer have
jurisdiction over this original proceeding.
	In light of the parties' correspondence of December 6, 2002, under the
authority of Tex. R. App. P. 2, we accept, and order the clerk of this Court to file, the
proposed order dismissing this original proceeding and the accompanying
photocopies of a file-stamped joint motion to dismiss that had been filed in the trial
court and a file-stamped copy of an order of dismissal signed by the trial court as
relator's motion for voluntary dismissal under Tex. R. App. P. 42.1(a)(1).
	Accordingly, the motion is granted, we vacate our stay, and this original
proceeding is dismissed, each party to bear their own costs.  All other pending
motions are denied as moot.
PER CURIAM

Panel consists of Justices Taft, Alcala, and Price. (2)
1.    The Honorable Ken Wise, judge of the 152nd District Court of Harris County.  The
underlying lawsuit is trial court cause no. 2002-48454, styled Wellogix, Inc. v. Jeffery
Livesay.
2.    The Honorable Frank C. Price, former Justice, Court of Appeals, First District of
Texas at Houston, participating by assignment.